¶16 Sanders, J.
(dissenting) — The majority upholds statutes5 mandating suspension or revocation of a driver’s license upon criminal conviction absent the right to any hearing. I dissent because due process requires a hearing be made available to diminish clerical error and inaccuracy.
¶17 Property interests, including driver’s licenses, are protected from deprivation by due process. Dixon v. Love, 431 U.S. 105, 112, 97 S. Ct. 1723, 52 L. Ed. 2d 172 (1977). The test set forth in Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976), governs whether the *67process the government provides is sufficient. The test references three factors: (1) the private interest involved, (2) the risk of error and the efficacy of additional procedural safeguards, and (3) the government’s interest in the added administrative burden and cost. Id. at 335.
¶18 We applied this standard to a similar statute in City of Redmond v. Moore, 151 Wn.2d 664, 91 P.3d 875 (2004). The statute (RCW 46.20.289) in Moore required suspension for drivers who failed to respond to a notice of a traffic infraction. A corollary statute (RCW 46.20.324(1)) denied the driver the possibility of a hearing to correct any errors. Applying the Mathews test, we found the statutes violated due process “because they do not provide adequate procedural safeguards to ensure against the erroneous deprivation of a driver’s interest in the continued use and possession of his or her driver’s license.” Moore, 151 Wn.2d at 677. The same reasoning applies here.
¶19 The majority admits a driver’s license is a significant property interest. Majority at 63. Indeed, as we noted in Moore, “ [depriving a person of the use of his or her vehicle can significantly impact that person’s ability to earn a living.” Moore, 151 Wn.2d at 670 (citing Bell v. Burson, 402 U.S. 535, 539, 91 S. Ct. 1586, 29 L. Ed. 2d 90 (1971)); see also Dixon, 431 U.S. at 113 (“[A] licensee is not made entirely whole if his suspension or revocation is later vacated.”). The importance of a driver’s license to an individual’s well-being cannot be overstated in today’s mobile society. New people live proximately to their place of business or to other essential venues, rendering them dependent on private transportation.
¶20 The second factor is the risk of erroneous deprivation and the value of additional safeguards. Mathews, 424 U.S. at 335. The risk here is substantial. The majority distinguishes Moore by emphasizing that conviction and sentencing procedures adequately protect against errors. Majority at 63-65. While the defendant may be required to surrender his license to the court, notice must still be sent to the Department of Licensing (DOL). See RCW 46.20.285, *68.291, .265(1). It is here that errors may occur. Judge David S. Admire convincingly reasoned errors would occur:
The court is going to indicate that what I have to continue to look at is in this court in Northeast Division we had 35,000 cases filed, over 35,000 another over 35,000 this year. The numbers alone with the staff that we have, there are going to be mistakes found. There are going to be mistakes in how it was transmitted to DOL. There’s going to be mistakes due to the sheer number of cases transmitted to DOL that DOL’s going to make mistakes in inputting .... The potential harm that can come to an individual without giving him the opportunity to say look it [sic] 1) you have the wrong person, 2) I wasn’t convicted of that, 3) you’re suspending me for the wrong amount of time, whatever, the potential is there to those individuals that can be disastrous.
Verbatim Report of Proceedings (Nov. 5, 2001) at 31-32. Mistakes in the notice sent to DOL could result in a person’s driver’s license being wrongfully suspended, or DOL could make its own mistakes. Nevertheless, that person has no opportunity to challenge the suspension in a hearing. The risk of erroneous deprivation of this important property interest is significant.6
¶21 In Moore we relied on Warner v. Trombetta, 348 F. Supp. 1068 (M.D. Pa. 1972), aff’d, 410 U.S. 919, 93 S. Ct. 1392, 35 L. Ed. 2d 583 (1973), and again it is precisely on point. See Moore, 151 Wn.2d at 671-73. The case merits a lengthy quote:
“[E]ven if the convictions cannot be contested, there still remain the possibilities, among others, that the convictions were those of another person with the same name; that the fines and costs were paid on an information at variance with that for which the minor judiciary entered a conviction as plaintiff contends occurred in this case; ... or that there were errors on the report of conviction form. In none of these instances is there a provision for a hearing before suspension even though notice of the assessment of points is given. Notice without opportunity to rectify error obviously is not sufficient.”
*69348 F. Supp. at 1071 (quoting Reese v. Kassab, 334 F. Supp. 744, 747 (W.D. Pa. 1971)). As we approvingly quoted in Moore, the Warner court then concluded:
The fatal defect in the statute at bar is that there is no provision made for any type of administrative hearing with notice and an opportunity to be heard before the revocation action becomes effective. Hence, the possibility exists that error in a conviction record could result in the revocation of the license of an innocent motorist. Under these circumstances, we conclude that the essentials of due process require the opportunity for some sort of meaningful administrative hearing prior to the revocation of an operator’s license.
Id. The majority’s protestation that administrative errors will be “isolated” and the risk of error “insignificant,” majority at 65, places greater faith in clerical or administrative accuracy than is justified. The risk of erroneous deprivation is substantial.
¶22 An available hearing would diminish the potential for error. DOL could confirm it is revoking or suspending the license of the correct person, and any errors in identity or reporting could be brought to light. Thus, additional safeguards are highly efficacious and are reasonable means to protect the individual’s substantial interest in his driver’s license.
¶23 Finally, we consider the government’s interests. Mathews, 424 U.S. at 335. The majority considers the government’s interest to be keeping unsafe motorists off the road. Majority at 65-66. That is an admittedly important interest but not an interest cognizable under Mathews, which relates to the additional burden further procedure would impose on the government. The State’s interest in public safety does not influence whether a hearing should be provided to minimize administrative errors in the revocation process. Rather, as relevant here, the State’s interest is avoiding the additional cost of providing the opportunity for a hearing. See Moore, 151 Wn.2d at 676 (“[T]he third Mathews factor requires consideration of the State’s inter*70est in the fiscal and administrative burden that additional or substitute procedural requirements would entail.”).
124 The State can revoke the license of a dangerous driver; it merely needs to provide the potential for a hearing to minimize clerical and administrative errors. The cost of such a hearing is minimal compared to the disastrous consequences to a person whose driver’s license is erroneously deprived. Due process requires a hearing to diminish the prospect of error.
f25 I would affirm the trial court, and therefore dissent.
Chambers, J., concurs with Sanders, J.

 The statutes at issue in this case are: RCW 46.61.500 (reckless driving); RCW 46.20.342 (driving with invalidated license); RCW 46.61.520 (vehicular homicide); RCW 66.44.270(2) (minor in possession of alcohol). RCW 46.20.270 prescribes the procedure to be followed when revoking the licenses because of a criminal conviction.


 Especially since the license is not restored until DOL takes the appropriate action under chapter 46.20 ROW.